Citation Nr: 1621242	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on an extra-schedular basis.

2.  Entitlement to an initial rating greater than 50 percent disabling for posttraumatic stress disorder (PTSD) prior to January 23, 2013. 

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to January 23, 2013.

4.  Entitlement to automobile or adaptive automobile equipment.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection and a noncompensable rating for bilateral hearing loss.  

The appeal also comes before the Board from an August 2010 rating decision by the RO in St. Petersburg, Florida, that granted service connection for PTSD and assigned an initial rating of 30 percent, effective in July 2010.  In October 2012, the RO granted an initial 50 percent rating for PTSD, and on the basis of clear and unmistakable error, assigned an effective date for service connection and the initial rating of March 25, 2008, the date of receipt of the claim for service connection. 

Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.

In July 2013, the RO granted a 70 percent rating for PTSD and a TDIU, both effective January 23, 2013.  

In October 2014, the Board denied a compensable rating for bilateral hearing loss, denied ratings for PTSD in excess of 50 percent prior to January 23, 2013 and in excess of 70 percent from January 23, 2013, and denied a TDIU prior to January 23, 2013.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a joint motion for partial remand for compliance with the instructions therein.  The Court dismissed the appeal of a rating for PTSD in excess of 70 percent from January 23, 2013.  

In December 2015, the RO denied entitlement to automobile or automobile adaptive equipment.  The Veteran expressed timely disagreement in February 2016.  The RO has not issued a statement of the case for this appeal. 

In substantive appeals in September 2010 and July 2013, the Veteran requested a hearing before the Board.  However, in June 2013 and July 2014, he withdrew the requests in writing. 38 C.F.R. § 20.704 (e)(2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to automobile or automobile adaptive equipment addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss prior to January 23, 2013 manifested by not worse than Level III hearing acuity for the right ear and a Level II hearing acuity for the left ear; applicable rating criteria contemplate all symptoms and functional limitations imposed by the Veteran's bilateral hearing loss alone and in combination with service-connected PTSD. 

2.  The Veteran's PTSD prior to January 23, 2013 manifested as occupational and social impairment with reduced reliability and productivity due to symptoms such as nightmares with violent movements, interrupted sleep, irritability, hypervigilance, lack of anger control, vague suicidal ideation without action or plan, and social interaction limited to family members and close friends, but without deficits in judgment, cognition, thought processes, or communication, commission of conscious violent acts, or aggravation by hearing acuity deficits.  

3.  Prior to January 23, 2013, the Veteran had the following service-connected disabilities: PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling (from February 10, 2011); and bilateral hearing loss, rated as noncompensable.    

4.  Prior to January 23, 2013, the Veteran was not precluded from securing or following all forms of substantially gainful employment because of service-connected PTSD, tinnitus, and bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD prior to January 23, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, § 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a total rating based on individual unemployability (TDIU) prior to January 23, 2013 are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).   The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has appealed the initially assigned rating for his bilateral hearing loss and PTSD including whether an initial TDIU due to these service--connected disabilities was warranted.  Further notice is not required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA outpatient records dated through August 2014, and records of Social Security Administration (SSA) disability evaluations have been obtained and considered.  In November 2014, the Veteran submitted copies of VA outpatient treatment records, some of which were already of record, a vocational assessment dated in June 2012, and a duplicate copy of lay statement dated in June 2011 with a waiver of consideration of the evidence by the AOJ.  The evidence has been associated with the electronic claims file and will be considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA audiometric examinations in December 2008, June 2010, and February 2011, and mental health examinations in May 2008, June 2010 February 2011, and January 2013.  The Board finds that these examinations are in aggregate adequate to decide the issues as they are predicated on a review of the claims file or accurate summary of the history, consideration of the Veteran's reported symptoms and limitations, and clinical observations suitable for application to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds that the VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, December 2008, June 2010, and February 2011, the VA examiners noted that the Veteran had difficulty hearing television and understanding ordinary conversations in adverse listening situations.  The Veteran has not indicated that his hearing acuity has further degraded since the last VA examination.  Therefore, the Board finds that the VA examinations of record fully describe the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran served as a U.S. Army artilleryman with combat service in Korea in 1951-52.  The Veteran submitted statements in March 2011, June 2011, and December 2012 contending that bilateral hearing loss and PTSD are more severe than are contemplated by the initial ratings.  He submitted a June 2012 vocational assessment to support his contention that his service connected disabilities preclude securing or following substantially gainful employment. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating, effective September 12, 2008, under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz  (Hz).  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak, supra.

The February 2009 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating, based on the clinical findings of the December 2008 VA examination.  The Veteran asserted that his hearing acuity has worsened and that a higher rating is warranted.

During a December 2008 VA examination, speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 94 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
25
35
LEFT
20
25
35
30
30

During a May 2010 VA examination, speech audiometry revealed speech recognition ability of 94 percent in each ear.  Pure tone thresholds, in decibels, were as follows:
			



HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
45
LEFT
15
20
40
40
40

During a February 2011 VA examination, speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 84 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
30
45
LEFT
15
25
40
40
45


Applying these clinical findings to the rating criteria results in a Level I hearing acuity for both ears based on both the December 2008 and the May 2010 VA examination findings, and in a Level III hearing acuity for the right ear and a Level II hearing acuity for the left ear based on the February 2011 VA examination findings.  See 38 C.F.R. § 4.85, Table VI.  Applying those numeral designations to Table VII results in a noncompensable rating for bilateral hearing impairment, no matter which set of clinical findings is used.  38 C.F.R. § 4.85(f), (h).  Moreover, none of the clinical findings from the three VA examinations meet the criteria for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  A compensable rating is thus not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In October 2014, the Board denied a compensable rating for bilateral hearing loss.  In the December 2015 Joint Motion for Partial Remand, the parties found that the Board failed to address the functional effects of the Veteran's hearing loss and failed to address whether the hearing loss and service-connected PTSD "collectively" warrant referral for extra-schedular consideration.  The parties cited functional effects of hearing difficulty in high background noise environments and his use of hearing aids.  The parties did not cite any lay or medical evidence or contentions of record to suggest a contribution of the Veteran's mental health disability to his overall level of hearing acuity.    

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   The second step requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of hearing loss, to include difficulty understanding television and conversation in social situations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability including tinnitus and PTSD.  As discussed further below, the Veteran has not reported nor have audiologists or mental health clinicians noted that his service-connected PTSD had any effect on his functional hearing acuity.  It is unclear to the Board where in the record the parties to the joint motion found that this theory was raised.  Notably, a June 2012 vocational assessment by a private consultant, submitted by the Veteran in 2014, made no mention of a 'collective" contribution of mental health symptoms to hearing loss or that hearing loss was a factor in the Veteran's capacity for employment.  

The Veteran has been awarded the maximum available schedular rating of 10 percent for tinnitus that contemplates the contribution of this disorder to his overall level of hearing comprehension because his tinnitus was reported as present during the February 2011 hearing acuity testing, and thus was included in his hearing acuity measurement.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of hearing loss that are not addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD Rating Prior to January 23, 2013

The Veteran's PTSD is rated as 50 percent disabling prior to January 23, 2013 under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). 

Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  As noted in this case, GAF scores from 51-60 indicate moderate symptoms or difficulty in social and occupational functioning and scores of 41 to 50 indicate serious symptoms or impairment in those areas.  DSM-IV at 47. 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended
38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in July 2013, the previous versions of the regulations including references to DSM-IV apply.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Service personnel records show that the Veteran served as an infantryman in combat in Korea.  He reported several traumatic events that have been accepted as credible because they are consistent with the nature and circumstances of his service.  Service treatment records are silent for any mental health symptoms or diagnoses. 

In March 1972, the Veteran was hospitalized at a VA facility for a history of episodes of headaches and dizziness following a concussion in 1964.  As part of his treatment, the Veteran was examined by a neuropsychiatrist who diagnosed passive aggressive personality associated with musculoskeletal systems.  The detailed report is not of record.  

SSA examination and adjudication records dated in 1993 show that the Veteran reported working as a local food distribution truck driver but ceased work that year because of knee and arm disabilities from injuries on the job.  The Veteran reported that he lived with his spouse of many years and an adult daughter and socialized with his other adult children and friends several times per month. These records are silent for any mental health symptoms or references to events in service.  

The RO received the Veteran's claim for service connection for PTSD in March 2008.  

In May 2008, a VA social worker at a facility in Florida noted that the Veteran had been referred by his primary care clinicians for an evaluation of symptoms such as nightmares and violent movements in his sleep that had become more severe.  The Veteran reported that he had been married to the same spouse for 53 years and had three adult daughters but that there were conflicts between his spouse and an adult daughter who lived with them. The social worker noted normal speech, thought processes, cognitive functions, and judgment but a mildly depressed mood.  There were no suicidal ideations, hallucinations, or delusions.  The social worker entered a provisional diagnosis of PTSD. 

In June 2010, a VA psychologist noted a review of the claims file and performed an initial, detailed mental health examination including several psychological tests that showed severe irritability, moderate pessimism, sleep pattern changes, and mild depression, agitation, loss of interest and suicidal thoughts.  The Veteran reported that he had no major mental health difficulties while working as a truck driver for most of his life but that his depression, anger, and nightmares began when his physical health declined in the last five years.  The Veteran continued to report distressing dreams one to five times per week and also reported lack of anger control, sadness, nervousness, and social isolation that occurred a few times per week.  However, the Veteran also reported good family relationships, many friends and enjoyment of recreational activities, but also reported episodes of anger and yelling at his family when he perceived that others are not appreciative or caring and lost many friends because of his attitude, anger, rigid thinking, and verbally aggressive personality.  The psychologist noted that anger was the predominant issue.  The psychologist diagnosed mild to moderate PTSD, depressed mood, and anxiety disorders, the latter two likely aspects of PTSD.  The psychologist assigned a GAF score of 52 and noted that the disorder caused reduced reliability and productivity but not deficiencies in most areas of judgment, thinking, work, or mood.  There was no report by the Veteran or notation by clinicians of any contribution of a hearing acuity deficit to the behavioral symptoms.  

In a September 2008 statement, the Veteran reported experiencing flashbacks and nightmares associated with his combat service and reported that the nightmares caused him to inadvertently strike his spouse while sleeping.  

VA records show that the Veteran alternated his medical care between VA facilities in Florida from January to early summer and in New York for the remainder of a year.  The Veteran participated in individual and group therapy at both facilities.  Clinicians generally noted similar reports by the Veteran and entered similar diagnoses as were noted in the initial examination, assigning GAF scores between 50 and 60.  

In a January 2011 statement, the Veteran's spouse reported episodes of the Veteran's yelling and angry interactions with her and physical contact and injury during violent dreams. 

In February 2011, another VA psychologist noted a review of the claims file and reports by the Veteran of having fewer friends since he retired but that he and his spouse visit their friend's homes and they visit them.  It also was indicated the Veteran enjoyed yard work and golf.  The Veteran reported continued distressing dreams and insomnia and occasional passive suicidal ideation "when things go wrong" but had no plan and would not execute the thoughts because of his family.  There were no cognitive, thought, judgment, speech, or memory deficits.  The psychologist assessed the nightmares and agitation as weekly and of moderate severity but that social impairment was mild because of the loss of friends and avoidance of crowds.  This psychologist assessed the disorder as imposing reduced reliability and productivity but not resulting in deficiencies in most areas such as judgment, thinking, family relations, work, or mood, and assigned a GAF score of 55.  

In April 2011, the Veteran presented at a VA hospital with passive suicidal thoughts of jumping from a bridge or shooting himself.  However, he was accompanied by his daughter who reported that he would not act on these thoughts, but she did report that the Veteran's PTSD symptoms had become more severe with nightmares three to four times per week and yelling and thrashing during sleep that injured his spouse.  The Veteran reported flashbacks, avoidance of crowds especially in noisy restaurants, and increased anger and irritability.  The Veteran reported that he engaged in fewer activities such as golf because of degrading physical disabilities.  The Veteran denied panic attacks or any interference with daily activities of living.  Clinicians noted that the Veteran did not meet the criteria for admission for inpatient care but arranged for him to receive a course of individual and group therapy that he pursued over the next three months until his return to New York.  The records show continued care in New York and Florida for the next two years.  Several clinicians in the therapy programs entered evaluations reporting the same symptoms and severity and assigning GAF scores from 50 to 60.  

In a memorandum dated in June 2011, an acquaintance noted that he had socialized with the Veteran and his family for several years and had observed him to be quick to anger with abrupt outbursts for no reason and out of control with language and mannerisms.  

The Veteran called attention to a memorandum in the record dated in December 2012 by his attending psychologist in New York.  The psychologist noted that he had been providing mental health care since 2010 and summarized the Veteran's PTSD as manifesting with arousal, avoidance, re-experiencing events, frequent nightmares and lack of anger control that he took out on his spouse and daughter.  The Veteran was hypervigilant and did not like to be out in public and his symptoms severely reduced his ability to get along with people.  The psychologist did not mention cognitive, thought, judgment, memory, or communications deficits or that hearing acuity difficulty contributed to the PTSD symptoms. 

In January 2013, another VA psychologist noted a review of the claims file and performed a comprehensive mental health examination.  The psychologist noted that since the last VA examination in February 2011, the Veteran had been actively involved in individual and group therapy in Florida and New York.  The Veteran had made several visits to the VA Crisis Intervention Team for medication side effects and sleep disturbance caused by intrusive dreams and thrashing movements that injured his spouse.  The Veteran continued to report increased agitation, irritability, explosive behavior, anxiety, and depression.  The Veteran denied any hallucinations, delusions, or suicidal ideations, although the examiner checked this symptom in one place in the report.    He displayed fair to good judgment, insight, thought process, and orientation with no cognitive or communications deficits.  However, the psychologist noted some decreased short and long term memory.  The Veteran displayed an anxious and dysphoric mood.  The psychologist diagnosed PTSD as the only mental health disorder.  This examiner assessed the disability as imposing moderately serious occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood and assigned a GAF score of 48.  The psychologist also found that the Veteran met the criteria for unemployability at the time without further explanation.  

Records of VA outpatient care through August 2014 show that the Veteran continued some individual and group therapy.  Clinicians including the author of the December 2012 memorandum noted observations similar to those in previous outpatient encounters.  There was no mention of suicidal ideations or attempts and no comments relevant to hearing acuity.  GAF scores continued to be in the range of 50-60.  In a November 2013 encounter, the Veteran continued to report sleep difficulty, depression, and life stressors involving his spouse's health and that he did not use the prescribed psychiatric medication.  In August 2014, the New York psychologist noted a euthymic mood and anxious affect but good judgment, insight, and impulse control with no suicidal ideations.  The Veteran reported that his symptoms had been stable.  

The Board finds that a rating in excess of 50 percent for PTSD prior to January 23, 2013 is not warranted.  

The Veteran and his spouse and daughter are competent to report their observed symptoms and the Veteran's behavior and the reports are credible because they have been generally accepted by clinicians and examiners.  The Veteran's PTSD is manifested by nightmares and flashbacks of traumatic events with disturbed sleep and violent movements.  Manifestations also included irritability, lack of anger control, hypervigilance, avoidance of crowds, and social isolation.  However, the Veteran has never demonstrated deficiencies in judgment, thought process, communications, insight, or cognition.  Although often unable to control his aggressive language and behavior, there is no record of actual, conscious violent encounters.  

The VA treatment records and VA examination reports show no obsessional rituals; speech that, while loud when the Veteran is agitated, is not illogical, obscure, or irrelevant; depression and anxiety in some situations, but not the degree that it is near-continuous or otherwise affects the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  

The Board recognizes the Veteran's long history of vague suicidal ideations.  By his report, which the Board finds credible, these ideations have occurred for nearly the entire appeal period, and in a October 2009 VA treatment record, the Veteran indicated that he had experienced these ideations since Vietnam.  However, both the Veteran and his wife have denied that the Veteran has any intent, or plan, related to these suicidal ideations.  While present, the ideations do not appear to affect the Veteran's social or occupational functioning; the Veteran reported that he had retired in 1993 due to nonservice-connected disabilities, and as such, it appears that the ideations resulted in no more than a moderate level of occupational impairment during his post-service period of employment through 1993.    

The record also shows frequent periods of irritability, angry outbursts, and generally provoked irritability.   Here, the irritability appears to result from conflicts with the Veteran's wife and children, and as reported at an August 2012 VA outpatient visit, a conflict with a neighbor over a car.   Importantly, the Veteran's irritability and angry outbursts are overwhelmingly limited to verbal manifestations with physical contact with her only during his nightmares.  To that end, while the Veteran's nightmares appear to be somewhat severe, he did not experience daytime flashbacks; the physical outbursts during his nightmares have affected, but not precluded, the multi-decade relationship with his wife.

The nature and severity of the Veteran's PTSD is shown in the aggregate of the treatment and examination reports prior to January 2013 as relatively stable and moderate.  Although not alone definitive, clinicians regularly assigned GAF scores in the 50 suggesting their assessment as having moderate level of impairment.  Clinicians also established their overall assessment of social and occupational impairment by selecting the descriptive rating criteria associated with the 50 percent rating.  The Board agrees.  The Veteran's primary impairment is an inability to get along with others in social and presumably occupational situations, although the Veteran has been retired for two decades.  Despite the difficulties, the Veteran maintains a 50 plus year marriage and active relationships with his daughters.  He is able to travel and participate effectively in group therapy, notwithstanding his outbursts and irregular use of prescribed medication.  He did have some interaction with friends as reported by his acquaintance in June 2011.  

In the December 2015 joint motion, the parties cited a report by the Veteran to the VA examiner in June 2010 that his depression, anger, and nightmares began when his physical health declined in the past five years and that the Board failed to discuss the "apparently retroactive nature of Appellant's symptoms in the context of whether he is entitled to a disability rating in excess of 50 % for PTSD prior to January 23, 2013..."  The significance of that observation in the context of an evaluation of impairment caused by PTSD for rating purposes is not apparent given the facts of this case.  The Veteran has been granted service connection for PTSD and a 50 percent rating since March 2008, the date of receipt of the claim for service connection.  The records are very clear that his PTSD is associated with traumatic events in service and not the aggregate effects of physical disabilities.  Moreover, the onset of psychiatric symptoms concurrent with a decline in physical health provides no probative evidence of the degree of social and occupational impairment caused by the psychiatric disorder, which is the issue on appeal.     

The Board acknowledges that the VA psychologist in January 2013 found a more severe degree of social and occupational impairment, though noting the same symptoms and clinical observations as examiners and clinicians both before and after her examination.  The Board will not disturb the subsequent increase in rating, effective the date of the examination, as this issue is not before the Board.  However, the Board does not find probative evidence in the records prior to or after this examination as to grant an earlier increase in rating.  Rather, the January 2013 assessment is one competent evaluation to be considered along with other assessments over the entire history since the effective date of service connection.  

The Board refers to the legal criteria above and considered whether an extra-schedular rating for PTSD or for PTSD and bilateral hearing loss is warranted in this case.  

The evidence shows that the Veteran's service-connected PTSD results in symptoms which include, but are not limited to: impaired sleep, anxiety, irritability, depression, hypervigilance, nightmares, startle response, and social isolation; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  Higher ratings are available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  The parties to the December 2015 Joint Motion agreed.  

Further, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, there is no lay statement or medical evidence to suggest that the social and occupational impairment is more severe than is contemplated in the mental health diagnostic code by the Veteran's hearing disability.  The Veteran reported difficulty hearing television and conversations in high background noise environments but has not contended that this deficit caused more severe nightmares, irritability, anxiety, depression, or social isolation.  Audiologists made no mention of hearing loss as a contributor to PTSD, nor have mental health examiners found that PTSD was more severe because of hearing loss.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) and in Johnson is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  

TDIU prior to January 23, 2013

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from the same event or etiology or multiple injuries incurred in action will be considered one disability for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran had the following service connected disabilities prior to January 23, 2013: PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling (from February 10, 2011); and bilateral hearing loss, rated as noncompensable.  SSA and VA treatment records also show that the Veteran had nonservice-connected disabilities of the back and knees as well as diagnoses of diabetes mellitus, hypertension, heart disease, gastrointestinal reflux disease, and bladder tumor.  Resolving all doubt in favor of the Veteran, the Board finds that the PTSD, tinnitus, and hearing loss arose from combat action that included ordnance detonations and traumatic injuries, which combined to 60 percent and met the statutory criteria for TDIU. 

However, the Board finds that the evidence dated prior to January 23, 2013 does not establish entitlement to TDIU on the basis that the Veteran's service-connected disabilities individually or in combination preclude gainful employment.  SSA records, April 2008 and September 2008 VA treatment records, and the June 2010 and February 2011 VA examination reports, reflect that the Veteran retired from local truck driving of grocery supplies in 1993, secondary to physical disabilities to include his neck, back, knee, and shoulder.  

Further, the June 2010 and February 2011 VA examination reports found that the Veteran's PTSD resulted in moderate social and occupational impairment; none of the three VA audiology examinations (December 2008, May 2001, and February 2011) suggest that the Veteran's hearing loss or his tinnitus would, independently or in conjunction with other service-connected disabilities, preclude gainful employment.  Moreover, although a December 2012 VA psychology note recorded the opinion that the Veteran's PTSD symptoms severely reduced his ability to get along with people both in and outside his family, the record reflects that the Veteran's primary post-service employment and experience was in truck driving, a somewhat solitary occupation wherein he would not be required to interact with others frequently.  Several treatment records dated prior to January 2013, including an August 2008 VA treatment record, reflect instead that it was "somewhat difficult" to do work and to get along with others as a result; these records contemplate a moderate, not severe, level of occupational functioning.  

In the December 2015 joint motion, the parties again referred to the Veteran's report to the June 2010 VA examiner that his mental health symptoms began as his health declined five years earlier (2005) and found that the Board failed to reconcile this report with the evidence that he retired in 1993 from work as a truck driver because of his neck, back, knee, and shoulder disorder.  It is not particularly obvious what it is that needs reconciling.  The Veteran retired from a local truck driving occupation because of nonservice-connected physical disabilities.  This occurred long prior to the March 2008 award of service connection for any other disabilities.  Mental health symptoms in 2005, also is prior to the period of the appeal.  At issue is whether the Veteran was precluded from all forms of substantially gainful employment from March 25, 2008 to January 23, 2013 because of his service-connected PTSD, tinnitus, and bilateral hearing loss without regard to his multiple nonservice-connected medical and orthopedic disorders or his age.  The Board acknowledges that the Veteran reported that he did not complete a formal high school education and that his PTSD symptoms combined to make him difficult to work or socialize with others.  However, there is no evidence of shortcomings in cognition, judgment, communications or thought processes.  Even difficulty "getting along" with coworkers does not alone preclude productive work such as vehicle operations where such interactions are minimized.  

The Board acknowledges the opinion of the vocational consultant dated in June 2012 who found that the Veteran was totally disabled as of January 1993 because of his PTSD. The Board places little probative weight on this assessment because the consultant did not cite or indicate any particular professional expertise in the evaluation of mental health symptoms, cite any evidence that the Veteran had symptoms of PTSD in 1993, and because the opinion is based on inaccurate facts.  The Veteran reported on several occasions that he ceased work because of physical disabilities and reported to the June 2010 VA examiner that his mental health symptoms began in 2005 concurrent with a general decline in health.  Moreover, the opinion was brief, based on a file review, and without rationale for the opinion other than that the Veteran stopped work as a local truck driver in 1993.   

In sum, while the evidence of record establishes a degree of symptomatology that would impair the Veteran's occupational functioning, the degree of that impairment does not rise to the level of precluding substantially gainful employment because of service-connected disabilities without regard to age or nonservice-connected disorders.  Accordingly, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an award of TDIU prior to January 23, 2013 is not warranted.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

An initial compensable rating for bilateral hearing loss on an extra-schedular basis is denied.

An initial rating greater than 50 percent disabling for posttraumatic stress disorder (PTSD) prior to January 23, 2013 is denied. 

A total disability rating on the basis of individual unemployability (TDIU) prior to January 23, 2013 is denied.

REMAND

In December 2015, the RO denied entitlement to automobile and adaptive automobile equipment.  In February 2016, the Veteran filed a timely notice of disagreement.  A statement of the case has not yet been issued.   

Because the Veteran expressed timely disagreement with the December 2015 decision, the AOJ must issue an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case for entitlement to automobile or adaptive automobile equipment.   Advise the Veteran of the time limits within which to perfect an appeal of this matter, and provide the appropriate documents and instructions.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


















Department of Veterans Affairs


